Citation Nr: 1403100	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for cervicobrachialgia with right arm parasthesias.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Board remanded the current issues for further evidentiary development.

As stated below, the issue of whether the Veteran is entitled to a separate rating for a cervical spine disability is addressed in the remand portion of this decision.  In light of this, the Board has amended the issues as listed on the cover page.

The issue of entitlement to special monthly compensation was raised by the Veteran's representative in a brief dated March 5, 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this matter is referred to the AOJ for appropriate action.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's cervicobrachialgia with right arm parasthesias is manifested by more than moderate incomplete paralysis of the upper radicular group.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for cervicobrachialgia with right arm parasthesias have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8510 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated April 2007.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained VA treatment records and VA examination reports.

The Board previously remanded this case in December 2011 for additional development.  Additional VA treatment records have been obtained and associated with the Veteran's file.  The Veteran was also scheduled for a VA examination in February 2012 to determine the current severity of his cervicobrachialgia with right arm parasthesias for rating purposes in accordance with the December 2011 remand directives.  Therefore, the Board finds that the December 2011 remand directives have been substantially complied with such that no further action is necessary with respect to this increased rating issue.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran is seeking an increased rating for his cervicobrachialgia with right arm parasthesias, which is currently evaluated as 40 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In both initial rating claims and increased rating claims, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cervicobrachialgia with right arm parasthesias has been rated analogously to paralysis of the upper radicular group (fifth and sixth cervicals) under Diagnostic Code 8599-8510.  See 38 C.F.R. §§ 4.20, 4.124a.  

The evidence of record shows that the Veteran is right hand dominant and is therefore his major extremity for rating purposes.  Under Diagnostic Code 8510, mild incomplete paralysis of the major arm warrants a 20 percent rating, moderate incomplete paralysis warrants a 40 percent rating, and severe incomplete paralysis warrants a 50 percent rating.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 70 percent rating.  38 C.F.R. § 4.31.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was afforded a VA QTC examination in May 2007.  At that time, he described a constant crushing, aching, and burning pain down his neck and arms at a level 8 out of 10.  He also described loss of shoulder strength and constant numbness in his right arm extending to his thumb.  The Veteran indicated that only complete bed rest alleviated his pain, and that his physicians had recommended bed rest when the pain was severe.  He also represented, however, that he took no medication for the condition and that he was receiving no treatment.  He indicated that he had difficulty holding his infant children due to his tendency to drop 
things.  He also stated that he worked as a supervisor at a scientific company and distributor, and that he had to lift 40 pounds at work.  He indicated he could do this with one hand, but with great difficulty.  The Veteran stated that it was difficult to sleep due to the pain he experienced, and that his wife had to carry the shopping bags and mow the lawn.

Upon examining the Veteran, the examiner reported right shoulder range of motion for flexion, abduction, and external and internal rotation at 110, 76, 35, and 90 degrees, respectively, and reported that flexion, extension, supination and pronation of the right elbow were normal.  The examiner noted abnormal motor function (3/5) of the right upper extremity.  He also noted sensory impairment.  The examiner stated that the Veteran objectively had numbness and weakness of the right hand, and that his condition had progressed to cervicobrachialgia with loss of function and sensation, right arm.  Based on the examiner's findings, the RO increased the Veteran's disability rating to 40 percent, effective January 18, 2007.

During VA treatment in September 2008 and December 2008, the Veteran reported incoordination and weakness in his right upper extremity.  A January 2009 EMG study found no evidence of cervical radiculopathy.  At that time the Veteran reported persistent neck pain and parasthesias radiating to his right thumb.

The Veteran was afforded an additional VA examination in February 2012.  During that examination, the Veteran reported that his symptoms had worsened in severity since his previous examination, and that he now experienced his symptoms almost daily.  He indicated that he could not lift his children as a result of his symptoms, that he could not do any yard work, and that his symptoms woke him up several times each night.  The Veteran indicated that he had constant, mild right upper extremity pain, and that he had intermittent pain that was moderate in intensity in the same location.  He indicated he experienced moderate paresthesia and numbness, as well.

Upon examination, the examiner noted some diminished muscle strength.  On a scale of 1 to 5, with 5 being normal strength, the Veteran received 4/5 on right elbow flexion, wrist extension, grip, and pinching of the thumb to the index finger, indicating "active movement against some resistance," but less than normal strength.  No muscle atrophy was noted.  During the sensory examination, the examiner reported decreased sensation in the right shoulder, inner and outer forearm, and hand and fingers.  After completing the examination, the examiner indicated that the Veteran's right radial, median, and circumflex nerves demonstrated incomplete paralysis.  The examiner stated that the Veteran's upper, middle, and lower right radicular groups exhibited mild incomplete paralysis.  He reported that the Veteran occasionally missed work due to his disability, and that his pain and parasthesias affected his handwriting and typing.  However, the examiner characterized the overall impact of the Veteran's disability on his occupation as mild.  He indicated the Veteran was currently a supervisor, and that he mainly performed desk work, with no required lifting.  

The examiner characterized the Veteran's condition as cervicobrachialgia with sensory symptoms in the right C3-C6 distribution.  He stated there were patchy sensory deficits in the same distribution, and that there was some asymmetry in the motor examination.  He stated there were no other signs of objective radiculopathy, myelopathy, or brachial plexopathy on physical examination or upon review of the EMG study in the record.  The examiner acknowledged a worsening of the symptoms since the previous examination, with greater impact at home, but minimal impact at work.

On review of the evidence of record, the Board finds that the Veteran's cervico-brachialis manifests with no more than moderate incomplete paralysis of the right upper extremity.  His disability picture does not meet the criteria for a rating in excess of 40 percent under Diagnostic Code 8510.  In this regard, there is no indication in the evidence of record that the Veteran's condition has caused a severe level of incomplete paralysis or complete paralysis.  Indeed, the most recent examiner indicated that some of the Veteran's symptoms were moderate, but that the overall level of incomplete paralysis was mild.  Even when acknowledging his persistent complaints of pain, burning and weakness in the left upper extremity, the Veteran does not show impairment so as to demonstrate a disability picture that more nearly approximates the higher rating criteria.  The Board has considered the Veteran's lay assertions in support of his claim.  However, the Board finds that the clinical evidence of record is of greater probative value as to the level of impairment. 

Accordingly, because the Veteran's cervicobrachialgia has consistently been characterized by, at most, moderate incomplete paralysis, a 40 percent disability rating, but no higher, is warranted throughout the appeal period.  There is also no basis for any other "staged" rating under Hart.

III.  Other Considerations

The Board has also considered whether the Veteran's cervicobrachialgia with right arm parasthesias presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to an evaluation higher than 40 percent for disability of the neck and right upper extremity, described as cervicobrachialgia with right arm parasthesias, is denied.


REMAND

Although the prior Board remand directed the RO/AMC to address whether the Veteran's cervical spine complaints can be separately rated under a relevant spine diagnostic code under 38 C.F.R. § 4.71a, there is no indication in the August 2012 supplemental statement of the case that the RO/AMC has considered this issue.  Therefore, the claim must be remanded for this consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The record should again be reviewed and the claim readjudicated concerning whether a separate rating for a cervical spine disability should be assigned.  If any additional development is deemed necessary, such should be accomplished.  If a separate rating is denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


